In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Dowd, J.), entered February 25,1983, as, upon a jury verdict, was in favor of defendant American Handling Equipment Company of New York, Inc., on the issue of damages. K Judgment reversed, insofar as appealed from, on the facts, and a *831new trial granted as between plaintiff and American Handling Equipment Company of New York, Inc., on the issue of damages, with costs to abide the event. H The proof at trial was uncontroverted that plaintiff suffered injuries as a result of the accident in 1975. Indeed, American Handling’s own medical expert testified that plaintiff suffered torn ligaments as a result of that incident. Moreover, defense counsel conceded in his opening statement and summation that plaintiff suffered “some injury” as a result of the 1975 accident. Thus, the jury’s verdict that plaintiff failed to establish his injuries is clearly against the weight of the evidence (Goldberg v Elkorn Co., 47 AD2d 539). Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.